McBRIDE, Judge.
Plaintiffs, Norman and his insurer and partial subrogee, appeal from the judgment below insofar as it dismissed their suit against defendant for damages sustained by Norman’s automobile as a result of its in-tersectional collision with defendant’s car on April 1, 1964.
Defendant, traveling on Spruce Street toward the Parish of Jefferson, brought his car to a stop in obedience to a traffic sign upon reaching the Leonidas Street intersection, looked both ways but saw no oncoming traffic, although Norman’s car was approaching from the left but 20 feet away from the intersection, and then attempted a crossing directly in the path of the oncoming car. The accident, which was inevitable, occurred about mid-intersection. Defendant’s negligence is so palpable that no further comment is necessary.
It is ordered that that portion of the judgment below which dismissed plaintiffs’ demands at their costs be reversed, and the judgment is now amended so as to provide that there be judgment against defendant in favor of plaintiff, Universal Underwriters Insurance Company, in the sum of $455.-35 and in favor of plaintiff, Earnest Norman, in the sum of $50, both amounts to bear legal interest from judicial demand until paid and for all costs of the lower court. As thus amended, the judgment is affirmed. Costs of appeal are also to be borne by defendant.
Reversed in part, amended and affirmed.